Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 11 May 2021, has been entered and the Remarks therein, filed 10 November 2021, are fully considered here.

Status of Claims
Claims 16-34 are pending.
	Claims 16-34 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 14/116,491, 02/18/2014, which is a 371 of PCT/EP2012/058954, filed 05/14/2012, which claims benefit of 61/487,205, 05/17/2011, and claims foreign priority to EP11165869.6, 05/12/2011, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/719,845 and 14/116,491 appear to be the same; i.e., instant application 16/719,845 does not appear to include 
It is noted that the Certified Copy of the Foreign Priority Document was filed with parent application no. 14/116,491. 
Claims 16-34 have the effective filing date of 12 May 2011.

Information Disclosure Statement
It was noted in the Non-Final Office Action mailed 11 May 2021 that foreign patent document citations EP2640413, EP0703922 and WO2012/066038 were not considered, nor was NPL citation Schultze et al. considered, because copies of these documents had not been provided.
Foreign patent documents EP2640413, EP0703922 and WO2012/066038 do not appear to have yet been filed. 
The reference referred to as “Schultze et al.” on the IDS received 18 December 2019 is noted by Applicant to be an 82-page document submitted in parent application 14/116,491 on 18 February 2014. This document does not show an author’s name and so was not considered to be the Schultze et al. reference at the time of the initial IDS review. Applicant contends that this reference is the Schultze et al. reference cited on the IDS received 18 December 2019. Therefore, this reference is being considered.

Claim Objections
The objections to Claims 17 and 23, in the Non-Final Office Action mailed 11 May 2021, are withdrawn in view of Applicants' amendment received 10 November 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16, 17, 19-24, 26-30 and 32-34 are rejected under pre-AIA  35 U.S.C. §102(b) as being anticipated by Neisser-Svae et al. (International Patent Application Publication No. WO 2007/085626 A1).
[All references cited in the Non-Final Office Action mailed 11 May 2021.]
[This rejection was cited in the Non-Final Office Action mailed 11 May 2021.]

Neisser-Svae et al. addresses the limitations of claims 16, 17, 19, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 32, 33 and 34.
Regarding claims 16, 17, 20, 21 and 29, Neisser-Svae et al. discloses a process for the manufacturing of a purified factor for supporting wound healing, wherein the purification steps are performed in the presence of Antithrombin (AT-III) (pg. 3, lines 25-29). The described inventive process can be performed by the following steps: (i) thawing frozen blood, eventually removing a precipitate and further processing the supernatant; (ii) subjecting the (cryo)supernatant to contact with an anion exchange chromatography material; (iii) separating a solution off the anion exchange chromatography material; and (iv) contacting the solution with heparin-affinity chromatography material (pg. 4, lines 6-23 [Claims 16 and 29] [A method of removing activated serine proteases from a plasma fraction comprising antithrombin III, adsorbing the plasma fraction to an AEX matrix, and/or contacting the (matrix-adsorbed) plasma fraction with heparin or a heparin-like substance] [Claims 17, 20 and 21]).
Regarding claims 19 and 30, in one embodiment, the cryosupernatant was processed through an anion exchange column. The unbound protein fraction from this step was further processed by addition of ethanol to a final concentration of 8% (v/v) to obtain a Cohn Fraction I precipitate. The Cohn Fraction I supernatant was pH-adjusted and processed through a heparin-Sepharose FF affinity chromatography column (pg. 12, lines 23-28 thru pg. 13, lines 1-20). 

Regarding claims 23 and 24, the cryosupernatant (from step (i)) was processed through an anion exchange column (DEAE-Sepharose FF, Amersham Pharmacia Biotech) (pg. 13, lines 1-4 [DEAE]).
Regarding claims 26 and 32, the subject matter of the described invention also includes a pharmaceutical composition comprising the composition of the invention. The pharmaceutical composition can be present in an activated and/or non-activated form for supporting wound healing (pg. 10, lines 14-17 [the adverse events comprise skin reactions]).
Regarding claims 27, 28, 33 and 34, the solution separated off the anion exchange chromatography material includes, minimally, albumin and IgG (pg. 4, lines 18-20).

It is well known that a newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368---69.  Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809-10 (Fed.Cir.2002) (explaining that an inventor may not obtain a patent on a process having the same steps as a prior art process, in which the new process merely identifies a new, advantageous property of the prior art process) (MPEP 2111.02 (II)). That is, because the prior art of Neisser-Svae et al. discloses the method steps recited in claims 16 and 
It is noted that, with regard to the ‘wherein’ clause in claims 16 and 29 (i.e., “…wherein the activity of at least one activated serine protease per ml of plasma fraction is reduced”), it is well known that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). It is not clear that the ‘wherein’ clause gives meaning and purpose to the manipulative steps, because the method steps, as described in the claimed subject matter, are disclosed in the prior art (MPEP 2111.04).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 18, 25 and 31 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Neisser-Svae et al. (International Patent Application Publication No. WO 2007/085626 A1) in view of Eibl et al. (U.S. Patent No. 4,388,232; Date of Patent: Jun. 14, 1983) and Elmaleh (U.S. Patent Application Publication No. 2006/0035828 A1).
[All references cited in the Non-Final Office Action mailed 11 May 2021.]
[This rejection was cited in the Non-Final Office Action mailed 11 May 2021.]

Neisser-Svae et al. addresses the limitations of claim 16, which are included in the limitations of claim 18 and 25, as well as the limitations of claim 29, which are included in the limitations of claim 31. 

Regarding claims 16 and 29, Neisser-Svae et al. shows a process for the manufacturing of a purified factor for supporting wound healing, wherein the purification steps are performed in the presence of Antithrombin (AT-III) (pg. 3, lines 25-29). The described inventive process can be performed by the following steps: (i) thawing frozen blood, eventually removing a precipitate and further processing the supernatant; (ii) subjecting the (cryo)supernatant to contact with an anion exchange chromatography material; (iii) separating a solution off the anion exchange chromatography material; and 

Neisser-Svae et al. does not show: 1) the heparin or heparin-like substance is added to the plasma fraction in a soluble form [Claim 18]; and 2) the activated serine protease is kallikrein, FXla, or FXlla [Claims 25 and 31].

Eibl et al. addresses the limitations of claim 18.
Eibl et al. shows the preparation of factor-VII-concentrate (column 3, line 6 [nexus to Neisser-Svae et al.] [removing serine proteases from a plasma fraction]). The cryosupernatant containing factor VII contains antithrombin (column 3, lines 9-11 [nexus to Neisser-Svae et al.] [plasma fraction comprising antithrombin III]). DEAE-Sephadex was added to the cryosupernatant containing heparin (column 3, lines 13-18 [nexus to Neisser-Svae et al.] [adsorbing the plasma fraction to anion exchange matrix]).
Regarding claim 18, the 7 units of antithrombin were formed in situ by the addition of 0.5 IU (International Units) of heparin per ml (column 3, lines 10-13). 

Elmaleh provides information for expecting that a method of removing serine proteases comprising a plasma fraction containing antithrombin III and which contacts heparin would remove activated serine proteases, such as kallikrein or FXIa or FXIIa, by way of addressing the limitations of claims 25 and 31.
Elmaleh shows blood products containing activated antithrombin III (ATIII) which is activated by heparin (pg. 1, para. [0006] [nexus to Neisser-Svae et al. and Eibl et al.] [a plasma fraction comprising antithrombin III and heparin]).
Regarding claims 25 and 31, ATIII inhibits virtually all of the coagulation enzymes to at least some extent. The primary enzymes it inhibits are factor Xa, factor IXa and thrombin (factor Ia). It also has inhibitory actions on factor XIIa, factor XIa and kallikrein. Its ability to limit coagulation through multiple interactions makes it one of the primary natural anticoagulant proteins (pg. 2, para. [0030]).

Elmaleh further teaches that ATIII acts as a relatively inefficient inhibitor on its own. However, when ATIII binds heparin, the speed with which the reaction that causes inhibition occurs is greatly accelerated. This interaction is the basis of heparin based anticoagulation therapies (pg. 2, para. [0031] thru pg. 3, cont. para. [0031]).
That is, antithrombin interacts with (binds to) and inhibits the serine proteases kallikrein, Factor XIa and Factor XIIa, and also interacts with (binds to) heparin. Therefore, one of ordinary skill in the art would understand that if antithrombin, heparin and kallikrein or Factor XIa or Factor XIIa were in contact with each other in a single solution that a plasma fraction could be produced in which said serine proteases would be removed, e.g., if the tripartite binding complex were separated from the rest of the plasma fraction (e.g., by heparin-bound affinity chromatography, as shown by Neisser-Svae et al.). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method of removing activated serine proteases from a plasma fraction comprising antithrombin III, as shown by Neisser-Svae et al., by adsorbing the plasma fraction with heparin in soluble form [Claim 18], as shown by Eibl et al., with a reasonable expectation of success, because Eibl et al. shows the steps of the method, shown by Neisser-Svae et al., which are: 1) adsorbing the plasma fraction comprising antithrombin III to an anion exchange matrix; and 2) contacting the matrix-adsorbed plasma fraction with heparin (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Eibl et al. teaches that although the described method has been explained for the production of factor VII and factor VIII concentrates, it is in the same manner suitable and advantageous for the preparation of factor IX or prothrombin concentrates (column 9, lines 48-53). That is, the method can be used to prepare several different types of coagulation factor concentrates, which speaks to the method’s versatility and overall applicability in the field of pharmaceutical plasma factor preparation (MPEP 2143 (I)(A,C,D,G)).  
It would have been further obvious to have expected that the activated serine protease kallikrein or FXIa or FXIIa would have been removed in the methods, shown by Neisser-Svae et al. and Eibl et al., with a reasonable expectation of success, because Elmaleh teaches that antithrombin interacts with (binds to) kallikrein, FXIa and FXIIa, as well as with/to heparin, which would lead to the formation of a tripartite binding 
One of ordinary skill in the art would have been motivated to have made that modification, because Elmaleh teaches that the binding of antithrombin to heparin greatly accelerates the inhibitory reaction directed towards activated serine proteases, such as kallikrein, FXIa and FXIIa, which would, in turn, significantly decrease the activity of said serine proteases. That is, the antithrombin/heparin interaction would improve upon activated serine protease removal from a desired plasma fraction (MPEP 2143 (I)(A,D,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 7-11, filed 10 November 2021, with respect to the 35 U.S.C. §102(b) rejection and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive. Applicant’s arguments with regard to “Preliminary Matters” are considered here.

1. Applicant remarks (pp. 5-6), with regard to Preliminary Matters, that the certified copy of the foreign priority document was filed with parent application 14/116,491.
In response to Applicant, the Examiner apologizes for this oversight and acknowledges the receipt of foreign priority document EP 11165869.6, filed 05/12/2011. Priority section above. The effective filing date of claims 16-34 is now 12 May 2011, as also noted in the Priority section above.
 
2. Applicant remarks (pg. 6), with regard to Preliminary Matters, that Applicant is concurrently submitting copies of foreign patent documents EP2640413, EP0703922, and WO2012/066038 under the provisions of 37 CFR 1.97(f), which were noted to have not been provided in the last Non-Final Office Action.
However, in response to Applicant, these documents do not appear to have been concurrently filed.

3. Applicant remarks (pg. 6), with regard to Preliminary Matters, that an 82-page document with a mailroom date of 02/18/2014 was filed in parent application no. 14/116,491, and that this document is the NPL reference of Schultze et al. that had not been considered in the last Non-Final Office Action.
In response to Applicant, this document does not show any authorship identification. However, Applicant states that this document is the Schultze et al. reference, cited on the IDS received 18 December 2019, and, therefore, this document will be considered.

4. Applicant remarks (pp. 7-8), with regard to the 102 rejection, that the claimed invention provides a method to reduce adverse events, such as thromboembolisms, caused by pharmaceutical preparations derived from a plasma fraction. In contrast, as do not contact the heparin-affinity chromatography material. For at least these reasons, the rejection of independent claim 16 under 35 U.S.C. § 102(b) should be withdrawn and the independent claim 16 allowed.
However, in response to Applicant, the difference in the intended uses of the methods described by Applicant and the prior art (here, Neisser-Svae et al.) is not a persuasive argument, because the prior art teaches all of the limitations of the claimed subject matter. It is noted that the intended use of the instantly-claimed subject matter is not recited in independent claims 16 and 29. It is noted that the unbound AEX fraction contains, among 
Further, Applicant’s argument is based on an interpretation of the claimed subject matter that does not appear to be described in light of the specification (MPEP 2111). Applicant’s working example 1.2 (spec., pg. 16, lines 17-33) describes preparing a supernatant from a thawed plasma, in which a cryoprecipitate, containing Factor VIII/von Willebrand factor complex, is formed, leaving the supernatant. The supernatant, as a cryo-depleted plasma, is then (optionally) subjected to batch adsorption of the prothrombin complex (PT adsorption) and C1 esterase inhibitor (C1 adsorption), which is performed using the anion-exchange resin (spec., pg. 5, lines 26-28). (It is noted that Neisser-Svae et al. shows that prothrombin binds to the anion resin (pg. 4, lines 15-17).) Ethanol is added to the cryo-depleted filtrate (i.e., the unadsorbed fraction), as a Fraction I supernatant, which is then suspended in heparin affinity resin (spec., pg. 16, lines 27-32). That is, the broadest reasonable interpretation of the claimed “matrix-adsorbed plasma fraction” in view of the specification is the eluate/filtrate being contacted with the heparin, which is what is disclosed in Neisser-Svae et al. It appears as though the method steps shown are those which are performed in the method described in Neisser-Svae et al. That is, it is a filtrate or a supernatant after a precipitation or filtration step that contacts the heparin affinity resin.
In addition, the instant specification recites: “AT Ill adsorption during processing 

5. Applicant remarks (pg. 9-11), with regard to the 103(a) rejection(s), that Neisser does not teach or suggest, "contacting the matrix adsorbed plasma fraction with heparin or a heparin-like substance," as recited in independent claim 16. Ebil fails to cure the deficiencies of Neisser, nor does the Office Action assert that it does with respect to this limitation. Elmaleh fails to cure the deficiencies of Neisser and Ebil, nor does the Office Action assert that it does with respect to this limitation. Therefore, for at least the above-described reasons, the rejection of independent claim 16 under 35 U.S.C. § 103(a) should be withdrawn and the independent claim 16 allowed.
However, in response to Applicant, this argument has been responded to by the Examiner in the previous paragraph, and the argument is not persuasive.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631